Bell, J.
It is contended by the counsel -for the plaintiff in error, that the court below erred in the instruction given to the jury in relation to the instrument purporting to be an offer of terms of compromise or settlement by Winkler, and a qualified acceptance of the same by Andrews. We are of opinion that the court below, in view of the evidence, was fully justified in instructing the jury to disregard the whole matter of the so-called compromise, and to decide the case upon the merits of the respective titles of the parties to the property in controversy. It was clearly shown, that .Andrews had put a construction upon the instrument which set forth the terms of the proposed settlement, to suit himself, and one that was not warranted by the instrument *173itself. It was also shown, that an attempt was made by the parties to carry the compromise into effect; that they differed as to the meaning of the instrument, abandoned the attempt to settle upon the basis of it, and resumed the litigation. Under these circumstances, the court acted properly in declining to embarrass the case with the questions which the plaintiff in error proposed to make upon the agreement to compromise. There is no question made in this court upon the merits of the respective titles, and we see no reason for disturbing the judgment of the court below.
The judgment of the court below is affirmed.
Judgment affirmed.